NOTE: This disposition is nonprecedential.


 United States Court of Appeals
     for the Federal Circuit
              ______________________

CREATIVE TECHNOLOGY LTD., CREATIVE LABS,
                 INC.,
               Appellants

                         v.

   INTERNATIONAL TRADE COMMISSION,
               Appellee

  GOOGLE LLC, MOTOROLA MOBILITY LLC,
   LENOVO (UNITED STATES) INC., LENOVO
GROUP LTD., BLACKBERRY LTD., BLACKBERRY
  CORPORATION, HTC CORPORATION, HTC
  AMERICA, INC., LG ELECTRONICS, INC., LG
 ELECTRONICS U.S.A., INC., LG ELECTRONICS
     MOBILECOMM U.S.A., INC., SAMSUNG
      ELECTRONICS CO., LTD., SAMSUNG
     ELECTRONICS AMERICA, INC., SONY
        CORPORATION, SONY MOBILE
    COMMUNICATIONS INC., SONY MOBILE
     COMMUNICATIONS AB, SONY MOBILE
      COMMUNICATIONS (USA) INC., ZTE
       CORPORATION, ZTE (USA) INC.,
                  Intervenors
            ______________________

                    2016-2715
              ______________________
   Appeal from the United States International Trade
Commission in Investigation No. 337-TA-994.
                ______________________

                     JUDGMENT
                ______________________

   JONATHAN DANIEL BAKER, Farney Daniels PC, San
Mateo, CA, argued for appellants. Also represented by
MICHAEL D. SAUNDERS, GURTEJ SINGH.

    HOUDA MORAD, Office of the General Counsel, United
States International Trade Commission, Washington, DC,
argued for appellee. Also represented by WAYNE W.
HERRINGTON, SIDNEY A. ROSENZWEIG, DOMINIC L.
BIANCHI.

    DAN L. BAGATELL, Perkins Coie LLP, Hanover, NH,
argued for all intervenors. Intervenors Google LLC, and
Motorola Mobility LLC, Lenovo (United States) Inc.,
Lenovo Group Ltd., Blackberry Ltd., and Blackberry
Corporation also represented by VERONICA SUSANA
ASCARRUNZ, Wilson, Sonsini, Goodrich & Rosati, PC,
Washington, DC. Intervenors Blackberry Ltd. and Black-
berry Corporation also represented by DANIEL P. MUINO,
Morrison & Foerster LLP, Washington, DC; VINCENT
JOSEPH BELUSKO, Los Angeles, CA.

    FRED WILLIAMS, Vinson & Elkins LLP, Austin, TX, for
intervenors HTC Corporation and HTC America, Inc.
Also represented by JONATHAN LLOYD HARDT.

    SCOTT ANDREW ELENGOLD, Fish & Richardson, PC,
Washington, DC, for intervenors LG Electronics, Inc., LG
Electronics U.S.A., Inc., and LG Electronics Mobilecomm
U.S.A., Inc. Also represented by CHRISTIAN A. CHU,
MICHAEL J. MCKEON.
                                                       3



    RICHARD L. RAINEY, Covington & Burling LLP, Wash-
ington, DC, for intervenors Samsung Electronics Co., Ltd.
and Samsung Electronics America, Inc. Also represented
by ALEXANDER CHINOY; GREGORY SCOTT NIEBERG, New
York, NY; ALICE JUWON AHN, San Francisco, CA.

    MICHAEL N. RADER, Wolf, Greenfield & Sacks, PC,
Boston, MA, for intervenors Sony Corporation, Sony
Mobile Communications Inc., Sony Mobile Communica-
tions AB, and Sony Mobile Communications (USA) Inc.
Also represented by CHRISTOPHER HENRY, GERALD B.
HRYCYSZYN; JAMES ALTMAN, BARBARA A. MURPHY, Foster,
Murphy, Altman & Nickel, PC, Washington, DC.

   LYLE BRENT VANDER SCHAAF, Brinks Gilson & Lione,
Washington, DC, for intervenors ZTE Corporation and
ZTE (USA) Inc.     Also represented by JEFFREY J.
CATALANO, RALPH JOSEPH GABRIC, Chicago, IL.
               ______________________

THIS CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:



   PER CURIAM (NEWMAN, HUGHES, and STOLL, Circuit
Judges).
           AFFIRMED. See Fed. Cir. R. 36.

                       ENTERED BY ORDER OF THE COURT


October 13, 2017                /s/ Peter R. Marksteiner
     Date                       Peter R. Marksteiner
                                Clerk of Court